Citation Nr: 0700017	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent 
disabling for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.  He had additional service in the Reserves 
including additional active service in Panama from July 1992 
to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
hepatitis C and assigned an initial 40 percent rating.  
Although the RO indicated that the rating on appeal is a May 
2003 rating decision, the Board finds that the veteran timely 
appealed the September 2002 rating that assigned an initial 
40 percent rating.  

In a VA Form 9 dated in February 2004, the veteran indicated 
that he wanted to appeal only the issue of Hepatitis C and 
requested that all other issues be disregarded.  The RO 
determined that the veteran withdrew additional issues from 
appellate status, and has neither certified these issues, nor 
further acted upon these issues, which consist of claims for 
service connection for essential hypertension, service 
connection for diabetes mellitus, service connection for 
hemochromatosis, service connection for hypertensive amnesiac 
disorder, service connection for bronchiectasis and service 
connection for residuals of anthrax shot.  The issues are 
currently not before the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hepatitis C disorder is more 
severe than currently evaluated.  His representative has 
argued in the October 2006 written brief that an examination 
is necessary in order to ascertain whether a higher rating is 
warranted.  A review of the evidence reveals that the most 
recent VA examination addressing liver disorders was 
completed in July 2002 more than four years ago.  The veteran 
has submitted written allegations since that time indicating 
that his condition has worsened and a new examination is 
indicated at this time.  

Furthermore, the VA criteria for evaluating liver disorders 
contemplates examining certain symptomatology (fatigue, 
malaise, etc) over a 12 month period.  A review of the 
records reflects that the most recent treatment records are 
dated from 2004 and primarily address unrelated physical 
problems.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  The VA must send the veteran 
a corrective notice addressing the 
increased rating claim.  In particular, 
VA must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AMC should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for hepatitis-related 
problems within the past 12 months.  
After securing the necessary release(s), 
the AMC should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2006).

3.  The veteran should be afforded a VA 
liver disorder examination, by an 
appropriate specialist, for the purpose 
of ascertaining the current nature and 
extent of severity of disability related 
to his service-connected Hepatitis C.  
The claims file, copies of the criteria 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  Specifically, the examiner 
should:

a.  express an opinion as to whether 
there is minimal, moderate, or marked 
liver damage and the presence or absence 
of associated symptoms of 
gastrointestinal disturbance, fatigue, 
and mental depression or anxiety;

b.  note the frequency and duration, if 
any, of recurrent episodes, and if any of 
these episodes require rest therapy; and 
comment upon the presence or absence of 
weight loss, hepatomegaly, and 
malnutrition.

c.  note if the hepatitis C is productive 
of daily fatigue, malaise and anorexia 
with substantial weight loss (or other 
indication of malnutrition) and 
hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks, 
during the past twelve-month period, but 
not occurring constantly. 

d.  note if the hepatitis C is productive 
of near constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the veteran's disability must be 
accompanied by a complete rationale.

4.  The AMC should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2006).

5.  Following completion of the above 
development, the AMC should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative.  The requisite period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



